IN THE COURT OF APPEALS OF IOWA

                                     No. 17-0972
                               Filed February 21, 2018


IN THE MATTER OF J.S.,
Alleged to be Seriously Mentally Impaired,

J.S.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Polk County, Beth A. Tigges,

Magistrate.



        A person previously subject to a mental health commitment appeals the

denial of his petition to reinstate firearm privileges. APPEAL DISMISSED.



        Grant C. Gangestad of Gourley, Rehkemper & Lindholm, P.L.C., West Des

Moines, for appellant.

        Thomas J. Miller, Attorney General, and J. Bradley Horn, Assistant Attorney

General, for appellee State.



        Considered by Doyle, P.J., and Tabor and McDonald, JJ.
                                          2


TABOR, Judge.

       More than a decade ago, J.S. was subject to a mental health commitment.

As a result, he cannot legally possess a firearm. See Iowa Code § 724.31(1)

(2016). In 2016, he filed a petition for relief from the firearm disabilities. See id.

§ 724.31(2). The matter was heard by a Polk County magistrate, who denied relief.

J.S. filed a notice of appeal from the magistrate’s order.

       The State moved to dismiss the appeal, asserting the magistrate did not

have jurisdiction to consider the petition. J.S. did not file a resistance. The

supreme court ordered the motion to dismiss to be submitted with the appeal. The

parties filed their briefs, and the supreme court transferred the case to us. In its

appellee’s brief, the State renewed its motion to dismiss on jurisdictional grounds.

In his reply brief, J.S. “does not disagree that the instant matter may be outside the

jurisdiction conferred to magistrates.”

       Before reaching the merits of a case, we must decide if our court has subject

matter jurisdiction. See In re B.T.G., 784 N.W.2d 792, 795 (Iowa Ct. App. 2010).

After reviewing the procedural history of this case, the applicable statutes, and the

parties’ positions, we conclude we do not.

       The magistrate lacked subject matter jurisdiction to decide the petition for

reinstatement of firearms rights. The jurisdiction of magistrates is spelled out in

Iowa Code section 602.6405. See State v. Moret, 486 N.W.2d 589, 591 (Iowa

1992). That code section does not contemplate magistrates deciding petitions

seeking restoration of firearm rights. See Iowa Code § 602.6405. Because the

magistrate lacked jurisdiction, the magistrate’s order is void. See Wilson v. Iowa

Dist. Ct., 297 N.W.2d 223, 226 (Iowa 1980) (holding district court decision was of
                                        3


no effect where court lacked jurisdiction to entertain appeal). A void order cannot

be considered on appeal. See In re L.H., 890 N.W.2d 333, 338–39 (Iowa Ct. App.

2016). Accordingly, we dismiss the appeal.

      APPEAL DISMISSED.